Citation Nr: 1224553	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  03-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen a previously denied claim for service connection for a back condition.  The Veteran perfected an appeal.  

The claim was remanded in June 2003 to afford the Veteran a Board hearing.  He and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2003.  A transcript is of record.  

The Board remanded the claim again in October 2005.  In an August 2009 decision, the Board reopened the claim for service connection for a back disorder and remanded it for additional development.  The claim was once again remanded in May 2010 for additional development.  It has been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's back disorder, diagnosed as chronic lumbosacral strain with mild disk space narrowing at L2-L5, is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder, diagnosed as chronic lumbosacral strain with mild disk space narrowing at L2-L5, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a back disorder, diagnosed as chronic lumbosacral strain with mild disk space narrowing at L2-L5, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a back disorder, which he contends is the result of an in-service injury that occurred in Vietnam when he slipped while carrying an M-16 with seven or eight bandolier across his shoulders.  He asserts that his in-service back pain was of a chronic nature and continued to get worse, though he endured the pain, while also acknowledging that he suffered a post-service back sprain around 1974 or 1975 while lifting something at his job.  The Veteran also asserts that his back disorder is related to his service-connected posttraumatic stress disorder (PTSD).  

The Veteran's service treatment records reveal that at the time of a June 1971 pre-induction examination, he reported being treated for back pain in 1971.  The examining physician noted that the back trouble had cleared up with medicine and that there was good range of motion and no pain.  No defects or diagnoses were noted at that time.  The Veteran was treated in February 1973 for low back pain that he had for one year; no diagnosis was rendered.  At the time of a March 1973 discharge examination, clinical evaluation of the Veteran's spine was normal and there were no notations made in reference to his back.  A May 1973 document indicates that there had been no change in the Veteran's medical condition since the separation examination.  

The post-service medical evidence that is of record includes VA treatment records that reveal complaints of back pain with no diagnosis rendered in April 2002, March 2003, May 2003, and July 2003.  In a March 2003 private disability evaluation, the Veteran reported back pain, which was noted to have begun in either January or September 2001; physical examination showed mildly leftward leaning posture and tenderness and muscle spasm over the right and left paraspinal muscles throughout the thoracic and upper lumbar spine.  In a private record dated April 2003, some tenderness was noted in the spine and back, as were muscle spasms.  

The Veteran has undergone two VA examinations.  On both occasions he reported the in-service injury to his back when he slipped down a mountain.  A lumbar spine x-ray taken in July 2010 contained an impression of no significant discogenic disease or evidence of prior injury or malalignment; very mild disk space narrowing is present L4-5; small osteophytes present; features of facet arthropathy are somewhat prominent; no evidence of current or prior injury.  At that time, the impression was chronic lumbosacral strain with mild disk space narrowing at L2-L5.  Neither VA examiner was of the opinion that the Veteran's back disorder was etiologically related to active service; however, neither opinion is adequate.  

The Board sought and obtained an expert medical opinion to determine whether or not the Veteran's back disorder was etiologically related to active service.  In March 2012, Dr. P. O'B. reported the following: that the Veteran allegedly injured his back in Vietnam in 1971 in a fall and also apparently carried heavy loads over long distances while on active duty; that there is documentation of treatment in 1971 for back pain, at which time he was given Parafon Forte, a muscle relaxant in frequent use at that time; that he allegedly had intermittent back pain since his term of service and apparently hurt his back lifting on the job later in the 1970s; that he was diagnosed in 2001 with a demyelinating disorder that resulted in a left hemiparesis and a documented gait disturbance, a condition that apparently was later diagnosed as myasthenia gravis; that the Veteran had been treated for myasthenia gravis since that time; and that there are reported of complaints of back pain throughout the early 2000s.  Dr. O'B. also noted the findings at the time of the 2010 VA examination, to include x-ray evidence of mild to moderate degenerative changes.  

It was Dr. O'B.'s opinion that there is a greater than 50 percent probability that the Veteran's current complaints of back pain are related to his service 1971-1972.  Dr. O'B. indicated that the Veteran's documented back problem at that time likely set the stage for later back issues and that back pain chronically does not need to be manifest as severe radiographic changes.  Dr. O'B. believed that it is likely that the Veteran's myasthenia gravis and documented hemiparesis destabilized his spine and aggravated his existing condition, which would explain the upsurge in back complaints during the period that he was being diagnosed with myasthenia.  The Veteran's condition has apparently deteriorated with regard to his back since 2003, and this would be expected.  With the documentation presented, Dr. O'B. could not see how a conclusion that there is no relationship between his current state and his service injury and demands of combat could be given.  

The Board notes at this juncture that it denied service connection for myasthenia gravis as it related to an ocular disorder in an August 2009 decision.  The Board also determined that the diagnosed demyelinating neuropathy, which caused left sided weakness, was not related to service.  

The Board interprets Dr. O'B.'s opinion as saying that the in-service problems related to the Veteran's back resulted in later back issues manifested by chronic pain, that his back condition was aggravated by myasthenia gravis and documented hemiparesis due to destabilization of his spine, and that his current back disability, noted on x-ray at the time of the 2010 VA examination to be mild to moderate degenerative changes, was related to service.  

Given the opinion provided by Dr. O'B., and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disorder, diagnosed as chronic lumbosacral strain with mild disk space narrowing at L2-L5, is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.  As service connection is being granted on a direct basis, there is no need to discuss whether service connection is warranted as secondary to the Veteran's service-connected PTSD.  


ORDER

Service connection for a back disorder, diagnosed as chronic lumbosacral strain with mild disk space narrowing at L2-L5, is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


